El Juez Asociado Señor Todd, Je.,
emitió la opinión del tribunal.
Las apelantes, Emma e Isabel Blasini, son dueñas de una propiedad en Ponce la cual era dedicada a panadería. Én el año 1942 la arrendaron al apelado, Gustavo A. Freyre, para dedicarla a dicho fin. Debido a que el único horno que existía en el local estaba ■ en malas condiciones j resultaba insuficiente para la fabricación de pan y asimismo que las condiciones del piso y paredes no eran sanitarias, en el año 1943, el apelado para evitar la clausura del local por Sani-*213dad, con el consentimiento expreso; e intervención de las apelantes, qne no querían gastar dinero para ello, realizó ciertas obras, por valor de $1634, consistentes en nn piso de concreto, un fogón de hornilla hecho de cemento, empa-ñetado de las paredes, un horno nuevo y reparación del horno antiguo. A fines del año 1944 las apelantes dieron por terminado el contrato de arrendamiento que tenían con el ape-lado y procedieron a desahuciarlo. En el certificado de dili-genciamiento suscrito por el márshal de la Corte Municipal de Ponce al cumplimentar la orden de lanzamiento dictada, hizo constar que, el allí demandado y aquí apelado, reclamó como suyas ciertas obras y mejoras que alegó hizo con pecu-lio propio y con la anuencia de la parte demandante, especi-ficó dichas obras y que, a petición del apelado, procedió de acuerdo con el artículo 18 de la Ley de Desahucio, a requerir a las partes para que nombraran un perito para valorar dichas obras y que, habiéndose negado a hacerlo las deman-dantes, el demandado nombró el suyo, habiendo el márshal nombrado otro, los que procedieron, de mutuo acuerdo, a formalizar el justiprecio y avalúo de dichos bienes, rindiendo un informe por escrito, el cual juraron, y en el cual valoraron dichos bienes en $1634. No obstante haber requerido el Sr. Freyre de las apelantes el pago de dicha suma éstas se ne-garon a efectuarlo, y entonces él radicó demanda sobre res-titución en la corte inferior contra las apelantes, en la cual alegó sustancialmente los hechos anteriormente expuestos.
Las demandadas en su contestación negaron los hechos alegados por el demandante y visto el caso, la corte declaró con lugar la demanda (1) y condenó a las demandadas a pagar *£mancomunadamente” al demandante la suma de $1634, más las costas y $150 en concepto de honorarios de abogado. No conformes con la sentencia apelaron, y en este recurso alegan que la corte inferior cometió cinco errores.
*214El primer señalamiento, en síntesis, impugna la apreciación que de la prueba hizo la corte sentenciadora, especialmente en cuanto a que las obras realizadas por' el apelado lo fueran con el consentimiento de las apelantes. Hemos examinado detenidamente la transcripción de la evidencia y somos de opinión de que, la prueba del demandante, creída por el juez, sostiene plenamente la conclusión a que llegó la corte a quo. Hubo un conflicto en la prueba el cual fué dirimido a favor del demandante,. y toda vez que no alegan las apelantes que la corte sentenciadora actuara movida por pasión, prejuicio o parcialidad, y aunque la prueba fué contradictoria, a nuestro juicio, iio cometió manifiesto error al apreciarla. Bajo estas circunstancias no estamos dispuestos a dejar sin efecto las conclusiones de hecho a que llegó al dirimir el conflicto en la prueba. Figueroa v. Am. Railroad Co., 64 D.P.R. 335; Félix v. San Miguel, 64 D.P.R., 415; Miranda v. Jarabo, 64 D.P.R. 898; Jiménez v. Corte, 65 D.P.R. 37.
Por el segundo señalamiento sostienen, las apelantes-que la corte inferior erró al resolver que la fabricación del horno nuevo, el piso de cemento, el fogón de hornilla y el empañetado de paredes, se hicieron con conocimiento de las demandadas y constituyen obras necesarias e indispensables.
Ya hemos dicho que la prueba, creída por la corte, de-mostró que' todas las obras realizadas por el apelado se hi-cieron con el consentimiento de las apelantes. Como cues-tión de derecho la corte inferior resolvió que “todas las obras realizadas por el demandante en el local de panade-ría arrendado, tomando en consideración el fin a que la misma se dedicaba, fueron de carácter necesario e indispensable.” Y que .“la construcción del nuevo horno fue una edificación hecha de buena fe por el demandante y consen-tida por las demandadas, que sólo podía ser adquirida por ellas, previo el pago al demandado del importe de los ma-*215teriales y mano de obra necesarios en sn construcción.” Y citó los casos de Peña & Balbás v. Toro, 34 D.P.R. 137; Ermita v. Collazo, 41 D.P.R. 596; Rivera v. Santiago, 56 D.P.R. 381; Carrasquillo v. Ripoll, 56 D.P.R. 395; Pueblo v. Carrasquilla, 58 D.P.R. 176; Palermo v. Corte, 58 D.P.R. 189; Maldonado v. Rodríguez, 58 D.P.R. 778; Reyes v. Vázquez, 58 D.P.R. 786; Piñero v. Encarnación, 59 D.P.R. 890; Aybar v. Jiménez, 60 D.P.R. 745. El haber invocado y aplicado es-tos casos y no el de Santos v. Torres, 66 D.P.R. 443, se se-ñala por los apelantes como su (Jubito error.
Arguyen las apelantes que las obras realizadas por el apelado no eran “necesarias e indispensables”, como las ca-lificó la corte inferior, y sí “útiles”; y que es aplicable el artículo 1463 del Código Civil, preceptivo de que “El arren-datario tendrá, respecto de las mejoras útiles y voluntarias, el mismo derecho que se concede al usufructuario” y que disponiendo el artículo 416 del mismo Código que “El usu-fructuario podrá hacer en los bienes objeto del usufructo las mejoras útiles o de recreo que tuviere por conveniente,, con tal que no altere su forma o substancia, pero no tendrá por ello derecho a indemnización. Podrá no obstante, reti-rar dichas mejoras, si fuere posible hacerlo sin detrimento-de los bienes”, erró la corte al condenarlas a indemnizar al apelado.
No tienen.razón las apelantes. Las obras realizadas por el apelado en el local arrendado eran de carácter necesario e indispensable a los fines a que se dedicaba el mismo: pa-nadería. Fueron hechas no sólo con el conocimiento y con-sentimiento de las apelantes, sino que algunas de ellas para evitar que el local fuera clausurado por las autoridades sa-nitarias. En cuanto al horno nuevo constituye una edifica-ción hecha de buena fe y el dueño del suelo, para hacerlo suyo, debe abonar el valor de los materiales y mano de obra, ya que el dueño de los materiales tiene derecho a retirarlos sólo en el caso de que pueda hacerlo sin menoscabo de la *216obra construida o sin que por ello perezcan las construc-ciones u obras ejecutadas, de acuerdo con el artículo 296 del Código Civil (Ed. 1930).
Dispone, además, el artículo 382 del mismo cuerpo legaL, que “Los gastos necesarios se abonan a todo poseedor; pero sólo el de buena fe podrá retener la cosa basta que se los satisfagan. Los gastos útiles se abonan al poseedor de buena fe con el mismo derecho de retención, pudiendo optar el que le hubiese vencido en su posesión, por. satisfacer el importe de los gastos o por abonar el aumento de valor que por ellos haya adquirido la cosa.”
Comentando Manresa el artículo 453 del Código Civil Es-pañol, equivalente al 382 nuestro, dice:
“Gastos necesarios. — Con arreglo al art. 453, los gastos necesa-rios se abonan a tocio poseedor. Por si fuese bastante, lo repite el art. 455 respecto al poseedor de mala fe. La única diferencia con-siste en el derecho de retención, que estudiaremos en otro lugar, y sólo se concede hoy al poseedor de buena fe. Nada más justo que si la cosa subsiste o no se ha empeorado merced a los gastos y esfuer-zos del poseedor, si por ellos vuelve al poder de su dueño, éste tenga que satisfacer esos gastos sin distinguir entre buena o mala fe. No se concibe que el propietario hubiera dejado de hacerlos.
“Poco importa que el resultado de esos gastos haya, ya desapare-cido al recobrar el dueño su posesión. Los gastos necesarios no son mejoras, y no siguen, por tanto las reglas de éstas. Justificados los gastos, deben indemnizarse por completo, sin tener para nada en cuenta el valor de las obras necesarias, en el momento de la entrega. Valgan más o menos, existan o no existan, la ley habla de abono de gastos en los artículos citados, así como en el 453, con referen-cia a las mejoras útiles, y en el 455, con referencia a las de puro lujo, habla del valor actual de las mejoras, lo qué prueba clara-mente su idea de que se atienda al coste, a lo gastado; solución que es también la más justa. Las partes, de común acuerdo, por sí o valiéndose de peritos, y, en último término, los Tribunales deci-dirán el importe de tales gastos.” (Bastardillas nuestras.) Comen-tarios al Código Civil Español, t. 4 (5ta. ed. 1931), pág. 255.
Y Scaevola, comentando el mismo artículo dice:
“Y lo mismo exactamente cabe afirmar de los gastos que oca-sionen, por ejemplo, los revocos de fachada ordenados por la auto-*217ridad administrativa, los de introducción de ciertas reformas pres-critas con carácter obligatorio por las Ordenanzas municipales, etc. En todos estos casos las mejoras introducidas no han dependido de la voluntad del poseedor, sino del precepto legal o del mandato de una autoridad en uso de sus atribuciones; y por otra parte, habría habido necesidad de realizarlas aunque la cosa hubiese estado poseída por el legítimo dueño.” Comentarios al Código Civil Español, t. 8 (1893), pág. 409
Pero es que toda la argumentación, de las apelantes en ■cuanto a si las mejoras realizadas por el apelado fueron ne-cesarias e indispensables, o por el contrario, útiles y volun-tarias, está predicada en su premisa de negar ellas que hu-bieran dado su consentimiento a que las obras se realizaran. Habiendo la prueba demostrado que ellas no sólo dieron su consentimiento sino que visitaban e inspeccionaban las obras, bien personalmente o representadas por el esposo de una de ellas, no creemos que tengan derecho a ampararse en un tecnicismo para evadir el pago de aquéllo con que se enriquecieron. La prueba demostró que ellas vendieron en $500 las piezas del horno que había sido reparado por el apelado y destruyeron el horno nuevo y dispusieron de sus materiales. Como dice Manresa, los gastos necesarios no son mejoras y justificados que sean deben indemnizarse por completo sin tener en cuenta el valor de las obras necesa-rias, en el momento de la entrega, pues valgan más o me-nos, existan o no existan, la ley habla de abono de los gas-tos.
Aun cuando no hubiera habido el consentimiento de las apelantes, negar al apelado su derecho a recobrar lo gas-tado por él sería reconocer en las apelantes el derecho a enriquecerse injustamente a costa del primero. “Una persona que ha sido injustamente enriquecida a expensas de otra es requerida a Hacer restitución a la otra.” — Restatement Restitution, sección 1. En el caso de Compañía Popular v. Corte, 63 D.P.R. 121, 128, 129, y tratando sobre la ins-titución del enriquecimiento injusto, citamos de Valverde— *2183 Tratado de Derecho Civil Español, pág. 642 — donde dice que “ . . . es susceptible de aplicación en múltiples casos que es imposible prever, pues no sólo se ve su aplicación en el pago indebido, sino, v. gr., en determinadas accesiones o incorporaciones a la propiedad ...” (Bastardillas nues-tras.) Y resolvimos que “el principio jurídico de enrique-cimiento sin causa es una regla superior de equidad que se aplica siempre que baya existido un injusto enriquecimiento. Esta institución no está basada en la existencia de un con-trato. Si así fuera, no habría necesidad de recurrir a ella, ya que las partes tendrían que atenerse al contrato, que es ley entre los contratantes.”
No erró la corte inferior al aplicar estos principios y tampoco al aplicar los casos anteriormente citados, ya que, en cuanto al nuevo horno construido, para hacer suya dicha obra realizada de buena fe y con conocimiento y consen-timiento de las apelantes, tenían éstas que indemnizar al apelado los gastos en que incurrió, todo ello de acuerdo con el1 artículo 297 del Código Civil en relación con el artículo 382 del mismo cuerpo legal.
Alegan las apelantes en su cuarto señalamiento, que la corte inferior erró al resolver que la existencia y el costo de las obras, con un valor de $1634, se probara sola-mente con evidencia téstiñcal e invocan el artículo 1232 del Código Civil(2) y los casos de Rivera v. García, 42 D.P.R. 207 y Santiago v. Cuevas Padilla, 41 D.P.R. 116.
Estos casos militan en contra de la contención de las apelantes, pues en ellos resolvimos que el artículo 1232 no excluye prjieba testifical cuando se trata de las mismas par-tes que contrataron, y la posición de las apelantes es que ellas nunca consintieron en que el apelado realizara las obras y por tanto, que nunca existió contrato expreso ni im-*219plícito entre ellos. Empero, si bien la corte inferior resol-vió qne ellas habían consentido a qne se realizaran las obras, no basó su decisión, como hemos visto, en qne existiera, un contrato entre las partes, sino en el derecho qne nuestro Có-digo reconoce al poseedor de buena fe de ser indemnizado tanto de los gastos necesarios incurridos, como del costo de los materiales y mano de obra de aquellas obras que por accesión quedaron a beneficio de las apelantes. .

Se confirma la sentencia apelada.

El Juez Presidente Sr. Travieso no intervino.

(1)En su relación del caso y opinión la corte declaró probados todos los hechos que en síntesis hemos expuesto.


(2)E1 artículo 1232, en lo pertinente, dispone, que "También deberán ha-cerse constar por escrito, aunque sea privado, los demás contratos en que la cuantía de las prestaciones de uno o de los dos contratantes exceda de tres-cientos dólares.”